Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00656-CR

                                  The STATE of Texas,
                                       Appellant

                                            v.

                                   Gwen JENNINGS,
                                       Appellee

                     From the County Court at Law, Kerr County, Texas
                                Trial Court No. CR141129
                         Honorable Susan Harris, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

      SIGNED June 22, 2016.


                                             _____________________________
                                             Karen Angelini, Justice
‘